Notice of Pre-AIA  or AIA  Status
 	The present application 16/551,298, filed on 8/26/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 11/13/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner
Priority
Acknowledgment is made of applicant’s claim for foreign priority KOREA, REPUBLIC Application No. 10-2019-0002399 filed on 01/08/2019 under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application. 


Statutory Review under 35 USC § 101

 	Claims 1-10 are directed toward a storage device and have been reviewed
 	Claims 1-10 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ para 0036-0038 of the applicant’s specification referring to physical processor cores
Claims 11-18,19-20 are directed towards a method and have been reviewed.
 	Claims 11-18,19-20 perform the method steps, determined to be directed to significantly more than an abstract idea (based on currently known judicial exceptions)













Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US Pub.No. 2016/0154594 published Jun,2016 in view of Marcotte, US Pub.No. 2016/0378818 published Dec,2016.

As to claim 1. Kang teaches a system which including A storage device, comprising    (fig 16, 2100a corresponds to storage device)
 	“a memory device including a metadata area and a journal data area” (0008, 0011, 0015, line 3-9,0019 – Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata storing mapping information, it is noted that memory blocks each including memory cells, also it is noted that Kangs’ mapping blocks including smaller size of journal data area of smaller size as detailed in 0011) ; and
 	“a memory controller configured to control the memory device (0066-0067, fig 1 – Kang teaches memory device controlled by the memory controller element 1200) to write a metadata block to the metadata area and to write a journal data block to the journal data area, the metadata block including metadata, and the journal data block including both journal data and metadata storage information (0064,0067, line 1-3, 0072,0079-0080 – Kang teaches data access operations such as read, write, erase and like, while metadata is created from the address mapping table ie., metadata including logical, physical address of the memory device managing memory space of the memory device as detailed in 0072.  The prior art of Kang teaches mapping blocks of memory including journal data corresponding to each of the mapping blocks associated with respective metadata as detailed in 0079-0080);

 	It is however, noted that Kang does not disclose “wherein the metadata storage information includes information pertaining to storage of the metadata block”, although Kang teaches metadata stored in the memory device and divided into multiple groups (Kang: 0074, line 4-5, and changes to the metadata maintained in logs and supports types of operations that changes metadata such as read, write and like Kang: 0074).  On the other hand, Marcotte disclosed, “wherein the metadata storage information includes information pertaining to storage of the metadata block” (Marcotte: 0018, 0022-0023 – Marcotte teaches metadata updates and tracking metadata task including byte ranges and like, further Marcotte specifically maintains metadata log program supporting data structure of metadata cache fig 1, element 115 including status of metadata updates as detailed in 0023).
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte identify selected metadata block to update while same metadata and delaying the movement of active log records with previously completed transactions (Marcotte: 0016), further allows to identify changes made to the respective page(s)thereby saves the time of writing to the log record and has less impact on performance (Marcotte: 0018)
As to claim 2, Kang disclosed “ wherein the memory controller is further configured to add the metadata storage information to the journal data block when the metadata block is written to the memory device” (0079-0080).

As to claim 3, Kang disclosed “wherein the memory controller is further configured to accumulate the metadata in the metadata block, (Kang: 0077)and
 	“wherein when an amount of the metadata accumulated in the metadata block reaches a first predetermined size, the memory controller controls the memory device to write the metadata block to the metadata area and to add the metadata storage information to the journal data block” (Kang: 0079,0111, fig 8) .

As to claim 4, Kang disclosed “wherein the memory controller is further configured to accumulate the journal data and the metadata storage information in the journal data block” (fig 8, 0111-0112) and
 	“wherein when an amount of the journal data accumulated in the journal data block , size, the memory controller controls the memory device to write the journal data block to the journal data area” (fig 9, 0116-0117).  On the other hand, Marcotte disclosed “data block reaches a second predetermined size” (Marcotte: fig 5, 0072-0073)

As to claim 5, Kang disclosed “wherein the memory controller is further configured to read the metadata block and the journal data block from the memory device (fig 9, 0115-0116) and


As to claim 6, Kang disclosed “wherein the memory controller is further configured to determine an order of an accumulation time of the journal data in the journal data block and a write time of the metadata based on the metadata storage information included in the journal data block (0070-0071,0077,0079), and the memory controller updates the metadata using the journal data based on the determined order, when power is restored following the unexpected power-off” (0078-0080)

As to claim 7,  Kang disclosed, “wherein the memory controller including LI cache storing a plurality of log entries” (, and
 	wherein when a data guarantee request is received from outside the storage device, the memory controller (0020,0025) is further configured to generate an LI cache journal block using all data in the Li cache and control the memory device to write the LI cache journal block to the journal data area”(Kang: 0089-0090).

As to claim 8, Kang disclosed “wherein the memory controller is further configured to read the Li cache journal block from the memory device (fig 7, and copy the L1 cache journal block to the L1 cache when power is restored following an unexpected power-off” (0113-0114,0117).

As to claim 9, Kang disclosed “wherein the memory controller is further configured to read the journal data block from the memory device (0064,0070,0074) and invalidate a log entry included in the journal data block among the log entries included in the L1 cache journal block, when power is restored following the unexpected power-off”     (Kang 0079-0080,0111-0112).

As to claim 10, Kang disclosed wherein the memory device stores the metadata block in a memory page of the metadata area and stores the journal data block in a memory page of the journal data area” (0075,0079,0216, fig 11).

As to claim 11, Kang teaches a system which including “A method for processing data of a storage device, comprising” (fig 16, 2000a – storage device):
 	“accumulating metadata in a metadata block, using a memory controller” (0008, 0011, 0015, line 3-9,0019 – Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata),
 	accumulating journal data in a journal data block, the journal data in including log information pertaining to the metadata, using the memory controller” (0027-0028,0072-0073 – Kang teaches metadata blocks and journal data blocks mapping while maintaining log entries that including changes in metadata);
 	“adding metadata storage information pertaining to storage of the metadata block to the journal data block when the metadata block is written to a metadata area of a memory device of the storage device, using the memory controller (0026,0066, fig 1 
 	“writing the journal data block to a journal data area of the memory device” (0064,0067,0079,0111-0112 – Kang teaches data access operations such as read, write operations and the Kang’s memory controller performs operations of read, write operations and the journal data corresponds to log data that including information associated with the metadata.  It is however, noted that Kang does not teach “ when an amount of data accumulated in the journal data block reaches a first predetermined size”, although Kang teaches data blocks may including storing smaller size of journal data (Kang: 0011,0080).  On the other hand, Marcotte disclosed, “when an amount of data accumulated in the journal data block reaches a first predetermined size” (Marcotte: 0015, 0029,0041 – Marcotte teaches journal log entries defining log data structure header with format to predetermine determine byte size of the record including byte range, while defining each record may be predetermined variable size) .
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte to predetermined the size of the data with respect to byte ranges, while supporting predetermined variable size thereby log record header maintains defined byte range lists that reduces processor costs and search time (Marcotte: 0028), thus allows log 

As to claim 12 Marcotte disclosed “further comprising writing the metadata block to the metadata area when an amount of the metadata accumulated in the metadata block reaches a second predetermined size” (Marcotte: fig 5, 0072-0073).

As to claim 13,  Marcotte disclosed “wherein the first predetermined size and the second predetermined size are each equal to a size of a memory page included in the memory device” (0073,0086).

As to claim 14,  Kang disclosed “wherein the metadata storage information includes an age of the metadata block and a physical page number in the memory device, in which the metadata block is stored” (0134-0136).

As to claim 15,  Kang disclosed:
 	“reading the metadata block including the metadata and the journal data block including the journal data and the metadata storage information from the memory device in response to a power-on event following an unexpected power-off event” (0074-0075);
 	“determining an order of an accumulation of the journal data and a write of the metadata based on the metadata storage Information, using the memory controller” (0076-0078), and


As to claim 16, Kang disclosed:
 	“receiving a data guarantee request from an external source that is external to the storage device” (0101-0102): and
 	“writing an L1 cache journal block to the journal data area by grouping all data stored m an Li cache of the memory controller into the Li cache journal block in response to the data guarantee request (0111-0112,0132).

As to claim 17 Kang disclosed:
 	“reading a data block stored m the journal data area from the memory device in response to power-on following power-off” (fig 1,0126-0127)
 	“determining whether the data block is the LI cache journal block” (0090-0091): and
 	“copying the data block to the L1 cache when the data block is the L1 cache journal block” (0158-0160).

As to claim 18 Kang disclosed:
 	reading the journal data block stored in the journal data area from the memory device in response to a power-on event that follows an unexpected power-off event;    (fig 1,0126-0127)
 and


As to claim 19, Kang teaches a system which including “A method for processing data of a storage device, comprising: (fig 16, 2000a – storage device):
 	“accumulating, by a memory controller, first journal data in a journal data block 0008, 0011, 0015, line 3-9,0019 – Kang teaches memory device data structure including memory mapping blocks, grouping blocks that including managing handling journal data and metadata,;
 	“writing a first metadata block to a metadata area of a memory device of the storage device” (0064,0067,0079,0111-0112 – Kang teaches data access operations such as read, write operations and the Kang’s memory controller performs operations of read, write operations and the journal data corresponds to log data that including information associated with the metadata:
 	“accumulating, by the memory controller” (Kang: fig 2, element 1200),:
 	accumulating, by the memory controller, (Kang: fig 2, element 1200),: second journal data in the journal data block( fig 8, journal data log entries); and
 	“writing the journal data block to a journal data area of the memory device” (0097, fig 8, 0111-0112) .
 	It is however, noted that Kang does not disclose “metadata storage information about storage of the first metadata block in the journal data block”, although Kang supports both metadata block and journal data  and their relationship marinated in memory storage management (fig 8).  On the other hand, Marcotte disclosed “metadata 
 	It would have been obvious to a person of ordinary skill in the art before the
effective filing date of claimed invention to combine metadata changes for journaling data of Marcotte into identifying different journal data, loading into metadata blocks of memory device of Kang because that would have allowed users of Marcotte identify selected metadata block to update while same metadata and delaying the movement of active log records with previously completed transactions (Marcotte: 0016), further allows to identify changes made to the respective page(s)thereby saves the time of writing to the log record and has less impact on performance (Marcotte: 0018)

As to claim 20, Kang disclosed:
 	reading the journal data block from the memory device in response to a power-on event following an unexpected power-off event (Kang: fig 1,0126-0127);
 	determining that the second journal data is accumulated after the first metadata block is written, using the metadata storage information included in the journal data block (fig 8-9, 0111-0112, 0116-0117: and
 	“restoring or updating metadata included in the first metadata block using the first journal data and/or the second journal data (Kang: 0084-0086,00-0091)




Conclusion

The prior art made of record
	a.  	US Pub. No.  2016/0154594  teaches mapping memory metadata blocks journal data blocks.
	b. 	US Pub. No. 	2016/0378818 teaches memory image of metadata blocks and updating metadata disk blocks
	


			












 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure

	


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154